Citation Nr: 1235248	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  06-36 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for the chronic residuals of a hyperextension injury of the right thumb.

2.  Entitlement to service connection for a left shin disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1999 to August 2005. The Veteran's service included service in Iraq and Kuwait.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a December 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in pertinent part, denied service connection for the chronic residuals of a right thumb hyperextension injury and a left shin disability.

The matter was before the Board in September 2010, at which time the issues involved herein were remanded for further development.  Unfortunately, with respect to the issue of entitlement to service connection for a left shin disorder,  the development requested in the September 2010 remand has not been accomplished, and further remand is necessary.

The issue of entitlement to service connection for a left shin disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran suffered a right thumb hyperextension injury while in service.

2.  The Veteran was diagnosed with chronic thumb pain and DeQuervain's tenosynovitis while in service.

3.  The Veteran has experienced pain and weakness of the right thumb since service that is attributable to his in-service injury.



CONCLUSION OF LAW

The criteria for service connection for the chronic residuals of a hyperextension injury of the right thumb, have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

As the Board is granting the claim for service connection for the chronic residuals of a right thumb hyperextension injury, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance). 

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  The second and third requirements may be satisfied with evidence of a chronic disease shown during service or a continuity of symptomatology.  See 38 C.F.R. § 3.303(b); see Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing service connection is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

The Board's duty is to assess the credibility and competency of all material evidence to determine its probative weight.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Where there is conflicting medical evidence, the Board may not ignore or disregard any medical professional's opinion, but may favor one medical opinion over by providing an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Willis v. Derwinski, 1 Vet. App. 66, 70 (1991).  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In making all determinations, the Board must also fully consider the lay assertions of record.  If credible, competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Thus, a layperson is competent to report on the onset and continuity of his symptomatology.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Layno, 6 Vet. App. at 470 (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana, 24 Vet. App. at 433; Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  For instance, a lay person may speak to etiology in those limited circumstances where a nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d at 1376-77.

In the present case, the Board finds that the evidence is at least in a state of equipoise in showing that service connection is warranted, for the reasons discussed below.  

The Veteran's service treatment records reflect reports of a hyperextension injury to his thumb while he was deployed to Iraq in 2001.  The injury resulted in pain in the thumb, as well as weakness when he attempted to grasp objects.  He continued to complain of right thumb pain after he returned from his deployment, while still on active duty.  In July 2004, he was diagnosed with chronic thumb pain, and he was diagnosed with DeQuervain's tenosynovitis of the right thumb in August 2004.

In September 2005, shortly after his separation, the Veteran was provided a VA medical examination.  The examiner noted that the Veteran injured his right thumb while lifting a tank wheel.  At the time of the examination, the Veteran did not complain of flare-ups or limitation of motion.  Physical examination showed no gap between the thumb pad and the fingers when the Veteran attempted to oppose the thumb with the fingers, and no gap between the tips of the fingers and the proximal transverse crease of the thumb.  His muscle strength was normal.  The examiner diagnosed the Veteran with "right strain of the thumb with healing."  The examiner did not provide an opinion with regard to the etiology of the thumb strain. 

In his January 2006 notice of disagreement (NOD), the Veteran indicated that he "still [had] problems and pain in [his] right thumb" and that he had "weakness in [his right] hand" with use of the thumb.  

Similarly, in his November 2006 VA Form 9 substantive appeal, the Veteran explained that the injury to his thumb that was suffered when he was performing maintenance on a tank in Iraq caused his hand to become weak and made it difficult for him to use his right hand.  He noted that he was right-handed, and his job as a sub-contractor laborer, which involved burying cable, required the use of his right hand, causing him difficulty.  He also had problems holding objects in his hand, such as beverages, papers, and tools.  

In September 2010, the Veteran's claim was remanded to obtain a clarification of the September 2005 diagnosis of "right strain of the thumb with healing" to determine whether the examiner was noting a current disability.  If the prior examiner was unavailable, the Veteran was to be scheduled for a new examination.  

When the claims file was sent to the September 2005 examiner, that examiner failed to address the Veteran's chronic right thumb residuals.  

In January 2012, VA obtained a medical opinion concerning the etiology of the right thumb, but no examination of the Veteran was provided.  The VA doctor, who had apparently never seen or examined the Veteran, opined that the chronic right thumb residuals were less likely than not incurred in or caused by the claimed in-service injury.  As a rationale for the opinion, the doctor stated, "de quervains: this is an overuse tendonitis, not related to injury, currently being exacerbated by job."  

The Board finds that service connection for the chronic residuals of the Veteran's right thumb hyperextension injury is warranted.  

The service treatment records document the Veteran's in-service thumb hyperextension and his subsequent treatment for that injury.  Further, the Veteran was diagnosed with (a) chronic thumb pain, and (b) DeQuervain's tenosynovitis while in service.  

While there is a January 2012 medical opinion of record concerning the Veteran's right thumb injury residuals, the opinion was rendered without the benefit of a contemporaneous examination.  Moreover, such opinion entirely ignored the Veteran's statements concerning his chronic symptomatology since his injury in Iraq, and, in providing a negative nexus between the Veteran's DeQuervain's tenosynovitis and service, does not account for the fact that the Veteran was diagnosed with this disorder while in service.  A medical opinion that is not factually accurate, fully articulated, or based on sound reasoning, is not probative.  See Nieves-Rodriguez, 22 Vet. App. at 302.  

Further, to the extent that the Veteran was diagnosed with DeQuervain's tenosynovitis in service, and the disorder has been subsequently aggravated by post-service employment, such is not a basis for denying service connection as suggested by the January 2012 examiner, but rather evidence of a continuity of symptomatology since service.

The Board finds that the Veteran's statements concerning the onset, continuity, and chronicity of his symptomatology are sufficient evidence to warrant service connection.  The in-service records document his injury while in Iraq, and he is competent to describe the continuity and chronicity of his symptomatology since that time.  Kahana, 24 Vet. App. at 438.  

There is nothing to suggest that his statements regarding chronic pain and weakness are not credible.  Layno, 6 Vet. App. at 470.  The Board acknowledges that the September 2005 examination described a lack of flare-ups and that there was not pain on movement, but the examination report was ambiguous, and as such, is outweighed by the Veteran's descriptions of his symptoms.  Jandreau, 492 F.3d at 1376-77.  The Veteran had continuous pain and weakness during service after he suffered the injury, and the Veteran's statements demonstrate that he continued to suffer pain and weakness after the September 2005 examination.

Thus, as the Veteran had an in-service injury, and there is competent evidence of a continuity and chronicity of symptomatology since that injury, service connection for the residuals of a right thumb hyperextension injury is warranted.  Davidson, 581 F.3d at 1316.

ORDER

Service connection for the chronic residuals of a hyperextension injury of the right thumb is granted, subject to the rules and regulations governing the payment of monetary benefits.

REMAND

The Veteran's claim of service connection for a left shin disorder is being remanded to obtain VA treatment records and, depending on the results of the records request, for a new examination.

Service treatment records reflect complaints of shin pain on various occasions.  A VA examination was performed in November 2005.  The ensuing examination reflected the Veteran's reports of in-service shin pain, but concluded that the pain had resolved without recurrence.  At the time of the examination, the Veteran did not have any complaints referable to his left shin, and physical examination of the shin was normal.  The examiner determined there was no pathological diagnosis at that time.

The Veteran asserted in his January 2006 NOD and again in his November 2006 VA Form 9 substantive appeal, that upon exertion his left shin would tighten up, making it difficult to move his foot up and down, and causing "a great deal of pain."  After the shin would tighten up, he had difficulty walking.

Thereafter, in September 2010, the Veteran's claim was remanded to obtain treatment records and for a new examination and opinion.  

Initially, it is evident that VA treatment records were not obtained.  The Veteran indicated on his substantive appeal that he received post-service medical treatment at the Greenville VA Outpatient Clinic.  Currently, there are no VA treatment records associated with the claims file; such must be obtained prior to readjudication of the Veteran's claim.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Additionally, the September 2010 remand ordered a new examination.  Based on a November 2010 examination note, a new examination apparently was conducted in October 2010, but there is no examination report in the claims file or in the Veteran's Virtual VA electronic file.  The October 2010 report should be obtained and associated with either the Veteran's physical claims file or his Virtual VA file.  Id. 

If the agency of original jurisdiction (AOJ) is unable to obtain the October 2010 report, a new examination should be provided the Veteran to determine whether he has a current disability of the left shin, and if so, whether that disability is etiologically related to service.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any pertinent records that have been adequately identified by the Veteran, including any ongoing VA treatment records from the Greenville VA Outpatient Clinic.

2.  Obtain and associate with the claims file the report of the Veteran's October 2010 shin examination.

If the October 2010 shin examination report is unobtainable, afford the Veteran a new VA examination to determine whether he currently has a left shin disorder.  If a left shin disorder is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder began during service, or is the result of a disease or injury that occurred during the Veteran's service.  The examiner should set forth a complete rationale for his or her conclusions in the report.  This should include a discussion of whether the shin pain that the Veteran reported in service represented the onset of a chronic left shin disorder.

3.  After completion of the above development, the Veteran's claim should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case and given an opportunity to respond thereto, prior to returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


